Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that Rupich describes a cuprate film with nanoparticle inclusions that facilitate vortex pinning and thereby increase the critical current carrying capacity and that the additives described in Rupich refer to nanoparticles that form inclusions or a secondary particulate phase and that this particulate phase cannot comprise the “second and third atoms occupying first atom sites, where the second atom is a p-type dopant relative to the first atom, and the third atom is a n-type dopant relative to the first atom”.
However, MgO is added to the cuprate starting material as a dopant material in a substantially similar process step as described in applicant’s application. See specification at page 36, lines 20-27. Additionally, the record states that “techniques for adding donor or acceptor atoms are within the knowledge of one of skill in the art and therefore do not need to be described in the specification”. See applicant’s remarks filed 11/18/2021 at page 17. Additionally, Rupich teaches that insoluble or soluble compounds of Mg, inter alia, can be added to the precursor material (para. 0039). This is a well known method for adding dopants to cuprate superconductors. It is unclear what the difference is between the method of adding a dopant in the current application (according to processes known to one in the art) and the method of Rupich. Put another way: how does the current application achieve “first atoms occupying sites between said CuO2 planes, second and third atoms occupying first atom sites, where the second atom is a p-type dopant relative to the first atom, and the third atom is an n-type dopant relative to the first atom”?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupich (US 2010/0048406).
Rupich teaches a superconducting composition of matter (abstract) comprising a cuprate superconductor (para. 0012) comprising a lattice of CuO2 planes (necessarily present in a YBCO superconductor), first atoms occupying sites between said CuO2 planes (yttrium meets this limitation), second and third atoms occupying first atom sites, wherein the second atom is a p-type dopant relative to the first atom, and the third atom is an n-type dopant relative to the first atom (magnesium oxide and cerium oxide is the second and third atom, respectively; claim 27). The teaching in Rupich of additive components make up 1-20% of the total metal of the precursor solution overlaps with the limitation of the total concentration of said dopant atoms is greater than 20% of the concentration of said first atoms and that the first and second dopant atom, respectively, is greater than 5% of the concentration of the first atoms (para. 0041).
Regarding claim 2-5, Rupich teaches that magnesium oxide and cerium oxide is the second and third atom, respectively (claim 27).
Regarding claims 27, as the composition of Rupich is substantially similar to the composition claimed, it appears that the properties of the composition of Rupich would be substantially similar to the properties of the claimed invention including being an S-wave superconductor.
Regarding claim 28, Rupich teaches a device comprising the cuprate composition of claim 1 (para. 0004). It appears that the device recited in Rupich (transformers, etc.) is able to utilize S-wave properties absent a showing to the contrary.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rupich (US 2010/0048406) in view of Taft (US 2012/0172231).
Rupich teaches a composition as described above in claim 1, but fails to teach that the first atom has oxidation state plus two, the second atom has oxidation state plus one, the third atom has oxidation state plus three.
Taft, however, teaches a superconductor cuprate wherein the cuprate comprises magnesium as the first atom (para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cuprate of Rupich comprising magnesium as the first atom in order to provide a cuprate composition known in the art as taught by Taft.
Regarding the second and third atom, Rupich teaches dopants including Ca, Sr, or Ba (para. 0039).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the limitations of claim 8 for the reasons set forth in applicant’s remarks filed 03/21/2022 at page 16, paragraph g.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735